DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pixel arrangement display device and its components (i.e. evaporation mask and restriction unit), recited in claims 9-17 must be shown or the feature(s) canceled from the claim(s). The only feature shown in the drawings (Figs. 6 and 7) is the FMM used in step S4. Showing the evaporation mask, FMM openings and FMM will help to show one having ordinary skill in the art the difference between the FMM openings in step S2 and same FMM opening in S4.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “the restriction openings”. However, neither of claims 9 nor 11 recites “restriction openings”. As such, the restriction openings of claim 13 lack antecedent basis. For purposes of compact prosecution the Examiner is treating the recitation of “…according to claim 11…” as a typographical error such that claim 13 depends from claim 12 which does include a recitation of restriction openings. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the preamble of claim 9 recites “the pixel arrangement display device used to implement the pixel arrangement evaporation method” and then later recites “the pixel arrangement display device comprising: a display device and an evaporation substrate”. From the first portion of the preamble it seems as though the pixel arrangement device is a device used in the method of forming the display device. However, in the second portion of the preamble it seems as though the pixel arrangement device includes the display device itself. Therefore, it is unclear whether claim 9 is directed to the device used to make the display or the display itself. Further, it is unclear what features are required by claim 9. Specifically, is the FMM used in method claim 1 required by device claim 1. Appropriate change should be made to clarify the language.   
Claims 10-17 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kishimoto et al. (US 2020/0403188) hereinafter “Kishimoto”.
Regarding claim 1, Kishimoto teaches a pixel arrangement evaporation method capable of improving color gamut and pixels per inch (PPI) (Paragraph 0065), comprising following steps of: a step S1 of using adjacent-closely pixels with same appearance and color on an evaporation substrate (Item 15) as independent units (Fig. 7A); a step S2 of setting number of sub-pixels of each of the independent units to 3N + 1 or 3N + 2, where N is a positive integer (Fig. 3A where 4 sub-pixels are present); a step S3 of setting fine metal mask (FMM) openings (Item 11a1) on the evaporation substrate (Item 15); and a step S4 of evaporating all of pixel arrangement methods set in the step S2 and a same unit to form a film by using an evaporation method of a same FMM opening (Item 12a; Fig. 8A shows the opening 12a that is wider and having a different shape than the deposited organic layers 54R, 54G and 54B; Paragraph 0046).
Regarding claim 8, Kishimoto further teaches where the shape of the FMM opening (Item 12a) is a polygon other than a triangle (Where the polygon is a square or rectangle). 
Claims 9-11 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Qiu et al. (US 2016/0329385) hereinafter “Qiu”.
Regarding claim 9, Fig. 9 of Qiu teaches a pixel arrangement display device capable of improving color gamut and PPI (Paragraph 0011), the pixel arrangement display device used to implement the pixel arrangement evaporation method capable of improving color gamut and PPI according to Claim 1, the pixel arrangement display device comprising: a display device and an evaporation substrate, wherein the display device comprises a plurality of pixels (Item 900), and each of the plurality of pixels includes a plurality of sub-pixels of different colors (Items R, G and B), wherein on the evaporation substrate, an R pixel, a G pixel, and a B pixel that are triangular in shape (See Fig. 9), independently controllable, and light-emitting are sequentially arranged on the evaporation substrate, wherein adjacent-closely pixels with same appearance and color on an evaporation substrate are used as independent units, wherein number of the pixels in three single-color independent units can be the same in the independent units arranged in a same row.
Regarding claim 10, Fig. 9 of Qiu further teaches where the R pixel (Item R) is a red color triangle, the G pixel (Item G) is a green color triangle, and the B pixel (Item B) is a blue color triangle, wherein the sub-pixels with the same pixel color in the independent unit are adjacent to each other symmetrically, and widths of the longitudinal edges are equal to widths of the adjacent edges of an area composed of adjacent sub-pixels with the same color.
Regarding claim 11, Fig. 9 of Qiu further teaches an evaporation zone is included during evaporation, and the evaporation zone is provided with an evaporation unit, an evaporation source (See Examiner’s Note), and an evaporation mask (Paragraph 0066).
Examiner’s Note: While an “evaporation source” and “evaporation unit” is not explicitly recited in Qiu, one having ordinary skill in the art would understand from the teaching in Qiu that an evaporation source and evaporation unit would be present in order for the evaporation method taught by Qiu to take place.
Regarding claim 17, Fig. 9 of Qiu further teaches where shape of the FMM opening is a polygon other than a triangle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2020/0403188) hereinafter “Kishimoto” in view of Kawato et al. (US 2017/0104158) hereinafter “Kawato”.
Regarding claim 2, Kishimoto teaches all of the elements of the claimed invention as stated above except where in the step S4, an evaporation zone is included during evaporation, and the evaporation zone is provided with an evaporation unit, an evaporation source, and an evaporation mask.
Fig. 5 of Kawato teaches an evaporation zone is included during evaporation, and the evaporation zone is provided with an evaporation unit, an evaporation source (Item 60), and an evaporation mask (Item 70).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in the step S4, an evaporation zone is included during evaporation, and the evaporation zone is provided with an evaporation unit, an evaporation source, and an evaporation mask because the evaporation zone including an evaporation unit, evaporation source and an evaporation mask allows for vapor deposition particles to travel from a evaporation source to a substrate (Kawato Paragraph 0016).   
Examiner’s Note: While an “evaporation unit” is not explicitly recited in Kawato, one having ordinary skill in the art would understand from the teaching in Kawato that an evaporation unit would be present in order for the evaporation method taught by Kawato to take place.
Regarding claim 3, the combination of Kishimoto and Kawato teaches all of the elements of the claimed invention as stated above. 
Kishimoto does not explicitly teach where the evaporation source is provided with evaporation source openings, each of evaporation source openings emits evaporation particles, and a restriction unit is used to set restriction openings through which the evaporation particles emitted from the evaporation source openings respectively pass.
Fig. 5 of Kawato teaches a vapor deposition apparatus having an evaporation source openings, each of evaporation source openings emits evaporation particles, and a restriction unit (Item 80) is used to set restriction openings (Item 82) through which the evaporation particles emitted from the evaporation source openings respectively pass (Paragraph 0030).
It would have been obvious to one having ordinary skill in the art to include evaporation source openings and a restriction unit used to set restriction openings through which the evaporation particles emitted respectively pass because the restriction openings restrict the directivity, in the in-plane directions, of the particles directed toward the substrate (Kawato Paragraph 0030).
Regarding claim 4, the combination of Kishimoto and Kawato teaches all of the elements of the claimed invention as stated above.
Kishimoto does not teach where the evaporation mask is provided with evaporation openings in the vapor deposition areas where the vapor deposition particles reach the restriction openings.
Kawato further teaches where the mask is provided with openings in the vapor deposition areas where the vapor deposition particles reach the restriction openings (Paragraph 0030 where the restriction apertures enter a corresponding of the mask apertures).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the evaporation mask provided with evaporation openings in the vapor deposition areas where the vapor deposition particles reach the restriction openings because the restriction openings restrict the directivity, in the in-plane directions, of the particles directed toward the substrate (Kawato Paragraph 0030).
Regarding claim 6, the combination of Kishimoto and Kawato teaches all of the elements of the claimed invention as stated above.
Kishimoto does not teach where the evaporation source openings are arranged at a fixed pitch along an X-axis direction, and each of the evaporation source openings has a nozzle shape opening upward parallel to a Z-axis and emits the evaporation particles as material of a light-emitting layer toward the evaporation mask.
Kawato further teaches where the evaporation source openings (Items 61) are arranged at a fixed pitch along an X-axis direction, and each of the evaporation source openings has a nozzle shape opening upward parallel to a Z-axis and emits the vapor particles as material of a light emitting layer toward the evaporation mask (Paragraph 0113).
It would have been obvious to one having ordinary skill in the art to have the evaporation source openings be arranged at a fixed pitch along an X-axis direction, and each of the evaporation source openings has a nozzle shape opening upward parallel to a Z-axis and emits the vapor particles as material of a light emitting layer toward the evaporation mask because it allows the light emitting layer to be emitted from the vapor source deposition source apertures (Kawato Paragraph 0113).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2020/0403188) hereinafter “Kishimoto” in view of Kawato et al. (US 2017/0104158) hereinafter “Kawato” and in further view of Qiu et al. (US 2016/0329385) hereinafter “Qiu”.
Regarding claim 7, the combination of Kishimoto and Kawato teaches all of the elements of the claimed invention as stated above.
Kishimoto does not teach where the evaporation mask is a plate having a main surface parallel to an XY plane, where a plurality of mask openings are formed at different positions, in the X-axis direction, along the X-axis direction, wherein an opening shape of the mask openings is a triangular shape parallel to the Y-axis.
	Fig. 5 of Kawato further teaches where the evaporation mask (Item 70) is a plate having a main surface parallel to an XY plane, where a plurality of mask openings (Item 71) are formed at different positions, in the X-axis direction, along the X-axis direction (Paragraph 0118), where an opening shape of the mask openings may have a tapered shape is not limited to a slot (Paragraph 0118).
Fig. 9 of Qiu further teaches where the shape of the sub-pixels is triangular. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the evaporation mask be a plate having a main surface parallel to an XY plane, where a plurality of mask openings are formed at different positions, in the X-axis direction, along the X-axis direction, wherein an opening shape of the mask openings is a triangular shape parallel to the Y-axis because the mask openings match the shape of the individual sub-pixels such that a desired shape light emitting layer is deposited during vapor deposition (Kawato Paragraph 0118) and the triangular shape improves display resolution (Qiu Paragraph 0014).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2020/0403188) hereinafter “Kishimoto” in view of Kim et al. (US 2016/0248050) hereinafter “Kim”.
Regarding claim 5, Kishimoto teaches all of the elements of the claimed invention as stated above except where an evaporation beam direction adjustment plate having evaporation beam passage holes is disposed and formed between the evaporation source and the evaporation mask, wherein a direction of an evaporation beam is controlled by passing the evaporation particles discharged from the evaporation source through a evaporation beam passage hole formed in the evaporation beam direction adjustment plate.
Kim teaches a vapor deposition apparatus that includes adjustment plates which have openings (Paragraph 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an evaporation beam direction adjustment plate having evaporation beam passage holes is disposed and formed between the evaporation source and the evaporation mask, wherein a direction of an evaporation beam is controlled by passing the evaporation particles discharged from the evaporation source through a evaporation beam passage hole formed in the evaporation beam direction adjustment plate because the evaporation beam adjustment plate guides the movement direction of deposition material that had been released from the deposition source (Kim Paragraph 0014).
Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2016/0329385) hereinafter “Qiu” in view of Kawato et al. (US 2017/0104158) hereinafter “Kawato”.
Regarding claim 12, Qiu teaches all of the elements of the claimed invention as stated above. 
Qiu does not explicitly teach where the evaporation source is provided with evaporation source openings, each of evaporation source openings emits evaporation particles, and a restriction unit is used to set restriction openings through which the evaporation particles emitted from the evaporation source openings respectively pass.
Fig. 5 of Kawato teaches a vapor deposition apparatus having an evaporation source openings, each of evaporation source openings emits evaporation particles, and a restriction unit (Item 80) is used to set restriction openings (Item 82) through which the evaporation particles emitted from the evaporation source openings respectively pass (Paragraph 0030).
It would have been obvious to one having ordinary skill in the art to include evaporation source openings and a restriction unit used to set restriction openings through which the evaporation particles emitted respectively pass because the restriction openings restrict the directivity, in the in-plane directions, of the particles directed toward the substrate (Kawato Paragraph 0030).
Regarding claim 13, the combination of Qiu and Kawato teaches all of the elements of the claimed invention as stated above.
Qiu does not teach where the evaporation mask is provided with evaporation openings in the vapor deposition areas where the vapor deposition particles reach the restriction openings.
	Kawato further teaches where the mask is provided with openings in the vapor deposition areas where the vapor deposition particles reach the restriction openings (Paragraph 0030 where the restriction apertures enter a corresponding of the mask apertures).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the evaporation mask provided with evaporation openings in the vapor deposition areas where the vapor deposition particles reach the restriction openings because the restriction openings restrict the directivity, in the in-plane directions, of the particles directed toward the substrate (Kawato Paragraph 0030).
Regarding claim 15, the combination of Qiu and Kawato teaches all of the elements of the claimed invention as stated above.
Qiu does not teach where the evaporation source openings are arranged at a fixed pitch along an X-axis direction, and each of the evaporation source openings has a nozzle shape opening upward parallel to a Z-axis and emits the evaporation particles as material of a light-emitting layer toward the evaporation mask.
Kawato further teaches where the evaporation source openings (Items 61) are arranged at a fixed pitch along an X-axis direction, and each of the evaporation source openings has a nozzle shape opening upward parallel to a Z-axis and emits the vapor particles as material of a light emitting layer toward the evaporation mask (Paragraph 0113).
It would have been obvious to one having ordinary skill in the art to have the evaporation source openings be arranged at a fixed pitch along an X-axis direction, and each of the evaporation source openings has a nozzle shape opening upward parallel to a Z-axis and emits the vapor particles as material of a light emitting layer toward the evaporation mask because it allows the light emitting layer to be emitted from the vapor source deposition source apertures (Kawato Paragraph 0113).
Regarding claim 16, the combination of Qiu and Kawato teaches all of the elements of the claimed invention as stated above.
Qiu does not teach where the evaporation mask is a plate having a main surface parallel to an XY plane, where a plurality of mask openings are formed at different positions, in the X-axis direction, along the X-axis direction, wherein an opening shape of the mask openings is a triangular shape parallel to the Y-axis.
	Fig. 5 of Kawato further teaches where the evaporation mask (Item 70) is a plate having a main surface parallel to an XY plane, where a plurality of mask openings (Item 71) are formed at different positions, in the X-axis direction, along the X-axis direction (Paragraph 0118), where an opening shape of the mask openings may have a tapered shape is not limited to a slot (Paragraph 0118).
Fig. 9 of Qiu further teaches where the shape of the sub-pixels is triangular. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the evaporation mask be a plate having a main surface parallel to an XY plane, where a plurality of mask openings are formed at different positions, in the X-axis direction, along the X-axis direction, wherein an opening shape of the mask openings is a triangular shape parallel to the Y-axis because the mask openings match the shape of the individual sub-pixels such that a desired shape light emitting layer is deposited during vapor deposition (Kawato Paragraph 0118).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2016/0329385) hereinafter “Qiu” in view of Kim et al. (US 2016/0248050) hereinafter “Kim”.
Regarding claim 14, Qiu teaches all of the elements of the claimed invention as stated above except where an evaporation beam direction adjustment plate having evaporation beam passage holes is disposed and formed between the evaporation source and the evaporation mask, wherein a direction of an evaporation beam is controlled by passing the evaporation particles discharged from the evaporation source through a evaporation beam passage hole formed in the evaporation beam direction adjustment plate.
Kim teaches a vapor deposition apparatus that includes adjustment plates which have openings (Paragraph 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an evaporation beam direction adjustment plate having evaporation beam passage holes is disposed and formed between the evaporation source and the evaporation mask, wherein a direction of an evaporation beam is controlled by passing the evaporation particles discharged from the evaporation source through a evaporation beam passage hole formed in the evaporation beam direction adjustment plate because the evaporation beam adjustment plate guides the movement direction of deposition material that had been released from the deposition source (Kim Paragraph 0014).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/
Primary Examiner, Art Unit 2891